DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 7-12, 15, 17-20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae US 10477741.

Regarding claim 1, Bae discloses a casing device (101 in Fig. 1a) for controlling the distance and direction of readability of a wave (118 in Fig. 1d), 
the casing device (101) comprising at least one wall (102/103 in Fig. 1d) having an outer surface and an inner surface defining a chamber (119 in Fig. 1d), 
the at least one wall (102/103) having at least a first wall portion (102 in Fig. 1d) and a second wall portion (103 in Fig. 1d), 
wherein at least the first wall portion (102) includes an electrically conductive material (see Col. 4 Ln. 45-49), and 
wherein at least the second wall portion (103) defines an aperture (104 in Fig. 1d) extending from the outer surface to the inner surface (as depicted in fig. 1d).

Regarding claim 2, Bae discloses the casing device of claim 1, wherein the electrically conductive material comprises a metal (see Col. 4 Ln. 45-49).

 Regarding claim 5, Bae discloses the casing device of claim 1, wherein the electrically conductive material (a nonferrous metal see Col. 4 Ln. 45-49) comprises a continuous piece in electrical communication (as the material is electrically conductive, it is inherently capable of electrical communication).

Regarding claim 7, Bae discloses the casing device of claim 1, wherein the second wall portion (103) comprises a door (103) for allowing access to the chamber (as depicted in Fig. 1b).

Regarding claim 8, Bae discloses the casing device of claim 7, wherein the door (103) comprises hinges (106) pivotably coupling the door (103) to the first wall portion (102 as depicted in Fig. 1b) or the second wall portion.

Regarding claim 9, Bae discloses the casing device of claim 1, wherein the second wall portion (103) includes an electrically conductive material (see Col. 4 Ln. 45-49).

Regarding claim 10, Bae discloses the casing device of claim 1, wherein a first amount of electrically conductive material included in a first portion (portion of 103) of one of the second wall portion (103) is different from a second amount of electrically conductive material included in a second portion (other portion of 103 where some apertures are filled with nonconductive material see Col. 7 ln. 47-50) of the one of the second wall portion (103 see Col. 7 ln. 47-50).

Regarding claim 11, Bae discloses a system for controlling the distance and direction of readability of a wave, the system comprising: 
a casing device (101 in Fig. 1a) comprising at least one wall (102/103 in Fig. 1d) having an outer surface and an inner surface defining a chamber (119 in Fig. 1d), 
the at least one wall (102/103) having at least a first wall portion (102 in Fig. 1d) and a second wall portion (103 in Fig. 1d),
wherein at least the first wall portion (102) includes an electrically conductive material (see Col. 4 Ln. 45-49), and 
wherein at least the second wall portion (103) defines an aperture (104 in Fig. 1d) extending from the outer surface to the inner surface (as depicted in fig. 1d); and 
a transmitting device (107/116 in Fig. 1d) disposed within the chamber (119), 
wherein the transmitting device (107/116) is capable of transmitting a wave signal (118 in Fig. 1d).

Regarding claim 12, Bae discloses the system of claim 11, wherein the electrically conductive material comprises a metal (see Col. 4 Ln. 45-49).

Regarding claim 15, Bae discloses the system of claim 11, wherein the electrically conductive material comprises a continuous piece in electrical communication (see Col. 4 Ln. 45-49).

Regarding claim 17, Bae discloses the system of claim 11, wherein the second wall portion (103) comprises a door (103) for allowing access to the chamber (as depicted in Fig. 1b).

Regarding claim 18, Bae discloses the system of claim 17, wherein the door (103) comprises hinges (106) pivotably coupling the door (103) to the first wall portion (102 as depicted in Fig. 1b).

Regarding claim 19, Bae discloses the system of claim 11, wherein the second wall portion (103) includes an electrically conductive material (see Col. 4 Ln. 45-49).


Regarding claim 20, Bae discloses the system of claim 11, wherein a first amount of electrically conductive material included in a first portion (portion of 103) of one of the second wall portion (103) is different from a second amount of electrically conductive material included in a second portion (other portion of 103 where some apertures are filled with nonconductive material see Col. 7 ln. 47-50) of the one of the second wall portion (103 see Col. 7 ln. 47-50).

Regarding claim 23, Bae discloses the system of claim 11, wherein the wave signal includes readable data, wherein the first wall portion (102) is configured to include enough electrically conductive material such that the readable data of the wave signal (118) transmitted through the first wall portion (102) is not readable beyond a maximum distance from the transmitting device (107 as depicted in Fig. 1D), wherein the maximum distance is less than 1 meter (as depicted in Fig. 1D, signal 118 is transmitted through apertures 104 of 103, and not through 102; therefore the maximum distance through the first wall portion 102 is less than 1 meter).

Regarding claim 24, Bae discloses the system of claim 23, wherein a communication signal (other signal 118 in Fig. 1d, not passing through apertures 104) transmitted externally from the chamber (119) through the first wall portion (102) is not readable by the transmitting device (116) beyond the maximum distance (as depicted in Fig. 1D, signal 118 is transmitted through apertures 104 of 103, and not through 102; therefore the other signal 118 would not be readable beyond the maximum distance of less than 1 meter).

Regarding claim 25, Bae discloses the system of claim 23, wherein the second wall portion (103) is configured such that the readable data of the wave signal (118) transmitted through the aperture (104) of the second wall portion (103) is readable at a distance beyond the maximum distance.

Claim(s) 1-3, 11-13 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Embleton US 11234350.

Regarding claim 1, Embleton discloses a casing device (100 in Fig. 1.4) for controlling the distance and direction of readability of a wave (EMI waves of 120 in Fig. 1.4), 
the casing device (100) comprising at least one wall (102/104/108/107 of 100 in Fig. 1.1) having an outer surface and an inner surface defining a chamber (chamber of 100 receiving 120 as depicted in Fig.  1.2 and 1.4), 
the at least one wall (102/104/108/107 of 100) having at least a first wall portion (102 in Fig. 1.1) and a second wall portion (107 in Fig. 1.1 and 3.1), 
wherein at least the first wall portion (102) includes an electrically conductive material (see Col. 5 Ln. 4-7), and 
wherein at least the second wall portion (107) defines an aperture (302 in Fig. 3.1-3.2) extending from the outer surface to the inner surface (as depicted in fig. 3.1-3.2).

Regarding claim 2, Embleton discloses the casing device of claim 1, wherein the electrically conductive material comprises a metal (see Col. 5 Ln. 4-7).

Regarding claim 3, Embleton discloses the casing device of claim 1, wherein the electrically conductive material comprises copper (see Col. 5 Ln. 4-7).

Regarding claim 11, Embleton discloses a system (system shown in Fig. 1.4) for controlling the distance and direction of readability of a wave (EMI waves of 120 in Fig. 1.4), the system comprising: 
a casing device (100 in Fig. 1.4) comprising at least one wall (102/104/108/107 of 100 in Fig. 1.1) having an outer surface and an inner surface defining a chamber (chamber of 100 receiving 120 as depicted in Fig.  1.2 and 1.4), 
the at least one wall (102/104/108/107 of 100) having at least a first wall portion (102 in Fig. 1.1) and a second wall portion (107 in Fig. 1.1 and 3.1),
wherein at least the first wall portion (102) includes an electrically conductive material (see Col. 5 Ln. 4-7), and 
wherein at least the second wall portion (107) defines an aperture (302 in Fig. 3.1-3.2) extending from the outer surface to the inner surface (as depicted in fig. 3.1-3.2); and 
a transmitting device (120 in Fig. 1.4) disposed within the chamber (chamber of 100), 
wherein the transmitting device (120) is capable of transmitting a wave signal (EMI waves of 120 in Fig. 1.4).

Regarding claim 12, Embleton discloses the system of claim 11, wherein the electrically conductive material comprises a metal (see Col. 5 Ln. 4-7).

Regarding claim 13, Embleton discloses the system of claim 12, wherein the electrically conductive material comprises copper (see Col. 5 Ln. 4-7).

Regarding claim 21, Embleton discloses the system of claim 11, wherein the wave signal (EMI waves of 120 in Fig. 1.4) is electromagnetic interference (EMI) (EMI waves of 120 in Fig. 1.4).

 Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohajer-Iravani US 20130313328.

Regarding claim 11, Mohajer-Iravani discloses a system (system shown in Fig. 2) for controlling the distance and direction of readability of a wave, the system comprising: 
a casing device (10 in Fig. 2) comprising at least one wall (13/14/16 in Fig. 2) having an outer surface and an inner surface defining a chamber (18 in Fig.  2), 
the at least one wall (13/14/16) having at least a first wall portion (14 in Fig. 2) and a second wall portion (13 in Fig. 2),
wherein at least the first wall portion (14) includes an electrically conductive material (see Col. 5 Ln. 4-7), and 
wherein at least the second wall portion (13) defines an aperture (12 in Fig. 2) extending from the outer surface to the inner surface (as depicted in Fig. 2); and 
a transmitting device (22/24 in Fig. 2) disposed within the chamber (18), 
wherein the transmitting device (22/24) is capable of transmitting a wave signal (RFID of 22/24 see [0029]).

Regarding claim 22, Mohajer-Iravani discloses the system of claim 11, wherein the wave signal is radio-frequency identification (RFID) (RFID of 22/24 see [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claims 1 and 11 above, and further in view of Reiffenrath US 20160205723.

Regarding claim 4, Bae discloses the casing device of claim 1.
Bae does not explicitly disclose that the electrically conductive material comprises a conductive polymer.
However, Reiffenrath discloses a casing device (1-4 in Fig. 1) comprising an electrically conductive material (see [0037]) that comprises a conductive polymer (polymer including conductive particles see [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the electrically conductive material of Bae comprise a conductive polymer, as taught by Reiffenrath, in order to provide the desired attenuation without interfering with inductive power transmission.

Regarding claim 6, Bae discloses the casing device of claim 1.
Bae does not explicitly disclose that the at least one wall further comprises an electrically non-conductive material, and the electrically conductive material is embedded in the electrically non-conductive material.
However, Reiffenrath discloses a casing device (1-4 in Fig. 1) comprising the at least one wall further comprises an electrically non-conductive material (polymer polyurethane see [0018] and [0037]), and the electrically conductive material (conductive particles see [0037]) is embedded in the electrically non-conductive material (polymer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the at least one wall of Bae comprise an electrically non-conductive material, and the electrically conductive material is embedded in the electrically non-conductive material, as taught by Reiffenrath, in order to provide the desired attenuation without interfering with inductive power transmission.

Regarding claim 14, Bae discloses the system of claim 11.
Bae does not explicitly disclose that the electrically conductive material comprises a conductive polymer.
However, Reiffenrath discloses a casing device (1-4 in Fig. 1) comprising an electrically conductive material (see [0037]) that comprises a conductive polymer (polymer including conductive particles see [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the electrically conductive material of Bae comprise a conductive polymer, as taught by Reiffenrath, in order to provide the desired attenuation without interfering with inductive power transmission.

Regarding claim 16, Bae discloses the system of claim 11, wherein the at least one wall further comprises an electrically non-conductive material, and the electrically conductive material is embedded in the electrically non-conductive material.
Bae does not explicitly disclose that the at least one wall further comprises an electrically non-conductive material, and the electrically conductive material is embedded in the electrically non-conductive material.
However, Reiffenrath US 20160205723 discloses a casing device (1-4 in Fig. 1) comprising the at least one wall further comprises an electrically non-conductive material (polymer polyurethane see [0018] and [0037]), and the electrically conductive material (conductive particles see [0037]) is embedded in the electrically non-conductive material (polymer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the at least one wall of Bae comprise an electrically non-conductive material, and the electrically conductive material is embedded in the electrically non-conductive material, as taught by Reiffenrath, in order to provide the desired attenuation without interfering with inductive power transmission.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 26, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 11, 23 and 25, a combination of limitations that “wherein the distance that the readable data of the wave signal transmitted through the aperture of the second wall portion is from 30 meters to greater than 1 meter”.  
None of the reference art of record discloses or renders obvious such a combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diaferia US 20030057131 Fig. 5 discloses a device for inhibiting the functioning of electronic transceiver;
Plummer US 5545844 Fig. 1 discloses a shielding chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841